11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Wesley Russell
Lloyd
Appellant
Vs.                   No.
11-02-00058-CR B
Appeal from Taylor County
State of Texas
Appellee
 
On
February 7, 2002, this court overruled appellant=s
motion to appeal.  Today, the appeal
is  dismissed for want of jurisdiction. 
 
PER CURIAM
 
February 28,
2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.